           Case 1:20-cv-06869-CM Document 6 Filed 02/02/21 Page 1 of 6




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

MATTHEW IZEH,

                             Plaintiff,                              20-CV-6869 (CM)

                     -against-                        ORDER DIRECTING PAYMENT OF FEES
                                                        OR AMENDED IFP FOR RELEASED
NYPD, et al.,                                                    PRISONER

                             Defendants.

COLLEEN McMAHON, Chief United States District Judge:

       Plaintiff, who proceeds pro se and seeks in forma pauperis (IFP) status, was detained on

Rikers Island when he filed this action. Petitioner was subsequently released from the custody of

the New York City Department of Correction (DOC), but he has not provided his new mailing

address to the Court. For the reasons set forth below, the Court directs Plaintiff, within thirty

days of the date of this order, to submit an amended IFP application or pay the $400.00 1 in

relevant fees to proceed with this action.

                                             DISCUSSION

       A plaintiff faces certain restrictions if he is a prisoner, as defined in the Prison Litigation

Reform Act (PLRA), at the time he files a complaint. 2 See Gibson v. City Municipality of N.Y.,

692 F.3d 198, 201 (2d Cir. 2012) (“[T]he relevant time at which a person must be ‘a prisoner’

within the meaning of the PLRA in order for the Act’s restrictions to apply is ‘the moment the



       1
           On December 1, 2020, the relevant fees required to file a federal civil action increased
to a total of $402.00 – a $350.00 filing fee plus a $52.00 administrative fee. Because Plaintiff’s
action was filed before December 1, 2020, the increase in fees do not apply to this action.
       2
         Under the PLRA, a prisoner is “any person incarcerated or detained in any facility who
is accused of, convicted of, sentenced for, or adjudicated delinquent for, violations of criminal
law or the terms and conditions of parole, probation, pretrial release, or [a] diversionary
program.” 28 U.S.C. § 1915(h).
           Case 1:20-cv-06869-CM Document 6 Filed 02/02/21 Page 2 of 6




plaintiff files his complaint.’”) (citation omitted). A prisoner proceeding IFP, for example:

(1) must pay the $350.00 filing fee in installments withdrawn from his prison trust fund account,

28 U.S.C. § 1915(b)(1), and (2) can be disqualified from proceeding IFP, that is, without

prepaying the filing fee, if he has previously filed three federal civil actions (or appeals), while

he was a prisoner, that were dismissed as frivolous, malicious, or for failure to state a claim on

which relief may be granted, 28 U.S.C. § 1915(g) (the “three strikes” rule). 3

       Upon a prisoner’s release, “his obligation to pay fees is to be determined, like any non-

prisoner, solely by whether he qualifies for [IFP] status.” McGann v. Comm’r of Social Security,

96 F.3d 28, 30 (1996). “A released prisoner may litigate without further prepayment of fees upon

satisfying the poverty affidavit requirement applicable to all non-prisoners.” Id. But release does

not change a plaintiff’s designation as a prisoner if, at the time that he filed an action he was

incarcerated, and dismissal of the action for failure to state a claim, or as frivolous or malicious,

qualifies as a “strike” for purposes of § 1915(g). See id.

       Because Plaintiff is no longer in DOC custody, his financial situation may have changed.

The Court therefore directs Plaintiff, should he wish to proceed in this action IFP, to submit an

amended IFP application within thirty days. Alternatively, Plaintiff may pay $400.00 in fees,

which includes the $350.00 filing fee and a $50.00 administrative fee that applies to litigants

who are not proceeding IFP. If Plaintiff fails to comply with this order within the time allowed,

the action will be dismissed for failure to comply with this order, without prejudice to Plaintiff’s

refiling the action. See LeSane v. Hall’s Sec. Analyst, Inc., 239 F.3d 206, 209 (2d Cir. 2001)




       3
         A plaintiff who was a prisoner at the time of filing the complaint is also required to
have exhausted prison grievance remedies if his claims arise from events that occurred in a
correctional facility. 28 U.S.C. § 1997e(a).

                                                  2
            Case 1:20-cv-06869-CM Document 6 Filed 02/02/21 Page 3 of 6




(Under Rule 41(b) of the Federal Rules of Civil Procedure, a district court may dismiss an action

sua sponte for failure to prosecute after notifying the plaintiff.).

        Plaintiff must update the Court in writing as to the change of his mailing address, and the

Court may dismiss the action if Plaintiff fails to do so. See, e.g., Fields v. Beem, No. 13-CV-

0005, 2013 WL 3872834, at *2 (N.D.N.Y. July 24, 2013) (“A plaintiff is required to notify the

Court when his address changes, and failure to do so is sufficient to justify dismissal of a

plaintiff’s complaint.”) (collecting cases).

                                           CONCLUSION

        The Clerk of Court is directed to mail a copy of this order to Plaintiff at his last known

address and note service on the docket.

        Within thirty days of the date of this order, Plaintiff must either pay the $400.00 in fees

that are required to file a civil action in this Court or complete, sign, and submit an amended IFP

application. If Plaintiff submits the amended IFP application, it should be labeled with docket

number 20-CV-6869 (CM). Plaintiff must also notify the Court as to his current mailing address.

No summons shall issue at this time. If Plaintiff fails to comply with this order within the time

allowed, the action will be dismissed for failure to comply with this order, without prejudice to

Plaintiff’s refiling it.




                                                   3
            Case 1:20-cv-06869-CM Document 6 Filed 02/02/21 Page 4 of 6




         The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore IFP status is denied for the purpose of an appeal. Cf.

Coppedge v. United States, 369 U.S. 438, 444-45 (1962) (holding that appellant demonstrates

good faith when seeking review of a nonfrivolous issue).

SO ORDERED.

Dated:     February 2, 2021
           New York, New York

                                                           COLLEEN McMAHON
                                                       Chief United States District Judge




                                                 4
              Case 1:20-cv-06869-CM Document 6 Filed 02/02/21 Page 5 of 6



                                   U NITED S TATES D ISTRICT C OURT
                                 S OUTHERN D ISTRICT OF N EW Y ORK



(full name of the plaintiff or petitioner applying (each person
must submit a separate application))
                                                                               CV                        (      ) (           )
                           -against-                              (Provide docket number, if available; if filing this with
                                                                  your complaint, you will not yet have a docket number.)




(full name(s) of the defendant(s)/respondent(s))


 $0(1'('APPLICATION TO PROCEED WITHOUT PREPAYING FEES OR COSTS
I am a plaintiff/petitioner in this case and declare that I am unable to pay the costs of these proceedings
and I believe that I am entitled to the relief requested in this action. In support of this application to
proceed in forma pauperis (IFP) (without prepaying fees or costs), I declare that the responses below are
true:

1.   Are you incarcerated?                            Yes                 No     (If “No,” go to Question 2.)
     I am being held at:

     Do you receive any payment from this institution?                Yes             No
     Monthly amount:
     If I am a prisoner, see 28 U.S.C. § 1915(h), I have attached to this document a “Prisoner Authorization”
     directing the facility where I am incarcerated to deduct the filing fee from my account in installments
     and to send to the Court certified copies of my account statements for the past six months. See 28
     U.S.C. § 1915(a)(2), (b). I understand that this means that I will be required to pay the full filing fee.

2.   Are you presently employed?                     Yes                 No
     If “yes,” my employer’s name and address are:


     Gross monthly pay or wages:

     If “no,” what was your last date of employment?

     Gross monthly wages at the time:

3.   In addition to your income stated above (which you should not repeat here), have you or anyone else
     living at the same residence as you received more than $200 in the past 12 months from any of the
     following sources? Check all that apply.

     (a) Business, profession, or other self-employment                               Yes                     No
     (b) Rent payments, interest, or dividends                                        Yes                     No



SDNY Rev: 8/5/2015
              Case 1:20-cv-06869-CM Document 6 Filed 02/02/21 Page 6 of 6




     (c) Pension, annuity, or life insurance payments                             Yes                No
     (d) Disability or worker’s compensation payments                             Yes                No
     (e) Gifts or inheritances                                                    Yes                No
     (f) Any other public benefits (unemployment, social security,
                                                                                  Yes                No
         food stamps, veteran’s, etc.)
     (g) Any other sources                                                        Yes                No

     If you answered “Yes” to any question above, describe below or on separate pages each source of
     money and state the amount that you received and what you expect to receive in the future.




     If you answered “No” to all of the questions above, explain how you are paying your expenses:



4.   How much money do you have in cash or in a checking, savings, or inmate account?



5.   Do you own any automobile, real estate, stock, bond, security, trust, jewelry, art work, or other
     financial instrument or thing of value, including any item of value held in someone else’s name? If so,
     describe the property and its approximate value:



6.   Do you have any housing, transportation, utilities, or loan payments, or other regular monthly
     expenses? If so, describe and provide the amount of the monthly expense:



7.   List all people who are dependent on you for support, your relationship with each person, and how
     much you contribute to their support (only provide initials for minors under 18):



8. Do you have any debts or financial obligations not described above? If so, describe the amounts owed
   and to whom they are payable:



Declaration: I declare under penalty of perjury that the above information is true. I understand that a false
statement may result in a dismissal of my claims.


Dated                                                   Signature


Name (Last, First, MI)                                  Prison Identification # (if incarcerated)


Address                                   City                           State            Zip Code


Telephone Number                                        E-mail Address (if available)
ġ

                                           IFP Application, page 2
